32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Gene HENTHORN, Petitioner Appellant,v.J. T. HADDEN, Respondent Appellee.
No. 94-6551.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 15, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-359-HC-H)
Donald Gene Henthorn, Appellant Pro Se.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 28 U.S.C. Sec. 2241 (1988) petition, and denying his Fed.R.Civ.P. 59 motion for reconsideration.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Henthorn v. Hadden, No. CA-93-359-HC-H (E.D.N.C. Mar. 11, 1994;  Apr. 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 According to Appellant's informal brief, his challenge to the denial of good time credits is now moot.  Good time credit has been restored.  Hence, the only issue before us is that of whether Appellant's constitutional rights were violated when his request for furlough was denied.  We agree with the district court that federal inmates have no protected liberty interest in furlough under applicable statutes and regulations.   Carter v. Carlson, 545 F.Supp. 1120, 1123 (S.D.W. Va.1982).  Furthermore, Appellant lacks the community custody classification required for furlough, 28 C.F.R. Sec. 570.34(a) (1993), and the custody decision is likewise discretionary, giving rise to no protected liberty interest.   Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976);   Pugliese v. Nelson, 617 F.2d 916, 923-25 (2d Cir.1980).  Hence, Appellant's due process claim regarding the denial of furlough must fail
To the extent it was properly raised below, Appellant's equal protection claim is also without merit.  Appellant's release date may be similar to those inmates who have been granted furloughs in the past, but he does not share their community custody classification-a prerequisite to furlough.  Thus, he is not similarly situated.